Citation Nr: 0314395	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-09 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
left patella with traumatic arthritis of the knee joint, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from June 1975 to 
November 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO rating decision.  On March 11, 
2003, a video teleconference hearing was held before the 
undersigned, who is an acting veterans law judge rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 

Additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain the veteran's complete 
clinical records relating to treatment of 
his left knee condition from the VA 
Medical Center in New Orleans, Louisiana 
since July 2001.  

2.  With any needed assistance from the 
veteran, request the complete clinical 
records relating to treatment of his left 
knee from the Bone & Joint Clinic in 
Gretna, Louisiana.  A signed release for 
these records was associated with the 
claims file in March 2003, but it was not 
dated by the veteran, so another release 
may be necessary.

3.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for the service-
connected left knee disability.  Provide 
the veteran with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, 
including Dr. Merlin Collins, and whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).

4.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected 
chondromalacia of the left patella with 
traumatic arthritis of the knee joint.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected disability, including 
1) x-rays studies and 2) range of motion 
studies (with specific measurements 
expressed in degrees).  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected 
disability on appeal.  The examiner must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated with this 
disability, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
chondromalacia of the left patella with 
traumatic arthritis of the knee joint, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities ) 
(Rating Disabilities), 38 C.F.R. Part 4 
(2002).  The medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for knee subluxation and 
instability (Diagnostic Code 5257), leg 
limitation of flexion and extension 
(Diagnostic Codes 5260, 5261), and 
degenerative and traumatic arthritis 
(Diagnostic Codes 5003, 5010).

If the appellant does not cooperate with 
the examiner, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with any testing impacts 
the validity of the medical examination.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected left knee disability 
has, if any, on his earning capacity.  
The examiner should further comment as to 
the veteran's current level of 
occupational impairment due to his 
disability, and as to other alternative 
types of employment recommended for the 
veteran, if any, given this disability.  
Moreover, the examiner should render an 
opinion as to whether this disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and the 
implementing regulations are fully 
complied with and satisfied.  

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
rating for chondromalacia of the left 
patella with traumatic arthritis of the 
knee joint, currently evaluated as 20 
percent disabling, specifically 
considering the criteria listed in the VA 
Schedule for Rating Disabilities for 
arthritis (Diagnostic Codes 5003 and 
5010), recurrent subluxation or lateral 
instability (Diagnostic Code 5257), leg 
limitation of flexion (Diagnostic Code 
5260), and leg limitation of extension 
(Diagnostic Code 5261).  In addition, the 
RO should take into consideration 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) and Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the 
service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition).  
Furthermore, the RO's consideration of 
referring the service-connected claim for 
an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
(in June 2002).  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


